NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

In the Interest of C.A.A. and B.G.M.,        )
children.                                    )
                                             )
                                             )
M.M.,                                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-3430
                                             )
LEENETTA BLANTON CARDEN, P.A.,               )
                                             )
              Appellee.                      )
                                             )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Elizabeth A. Everson of Everson Legal,
P.A., Tampa, for Appellant.

Leenetta Blanton Carden of Leenetta
Blanton Carden, P.A., Tampa, for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and CASANUEVA and MORRIS, JJ., Concur.